DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-6, 8, 9, 12-14, and 16 are amended, claims 2 and 7 are canceled, and claims 17 and 18 are added in response to the last office action. Claims 1, 3-6, and 8-18 are presented for examination. Muir was cited, previously.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

Claims 1, 3-6, and 8-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muir [US 2014/0075543 A1].
	As to claims 1 and 16, Muir teaches an information processing apparatus comprising:
a storage configured to store a program [e.g., FLASH BIOS 18 in fig. 3];
a first processor [e.g., CPU 11 in fig. 2] configured to output a first control signal [e.g., PC_LPC 24 in fig. 4; “Address and data information on the internal (PC side) LPC bus 24 passes to the ‘A’ input of an LPC multiplexer 22, within the BIOS Protection device 17, and depending on the state of the multiplexer 22 passes to the internal (BIOS side) LPC bus 25” in paragraph 0049], and execute the program read out from the storage in accordance with the first control signal [e.g., “While in reset the 
a second processor [e.g., AUTHENTICATOR 21 in fig. 4] configured to output a second control signal and a third control signal [e.g., AUTH_LPC bus 26, RESET 23 in fig. 4], and determine whether the program read out from the storage in accordance with the second control signal is valid, the third control signal being output for controlling a disablement state of the first processor, and the second processor being a central processing unit [e.g., “After power on, the protection device enters the verification mode where it verifies the contents of the BIOS.  While in verification mode the authenticator 21 within the protection device asserts the reset line 23 to hold the rest of the motherboard in reset while the BIOS is being interrogated and to provide enhanced security in the event that authentication fails” in paragraph 0050; “Referring to FIG. 4, the LPC interface 16 employs multiplexed address and data lines between the I/O controller hub 14 and the BIOS memory device 18.  … The ‘B input’ of the LPC multiplexer 22 is connected to the authenticator 21 by a further internal LPC bus 26” in paragraph 0049]; and
a first switch [e.g., LPC MUX 22 in fig. 4] configured to: receive the first control signal, the second control signal, and the third control signal [e.g., PC_LPC 24, AUTH_LPC bus 26, RESET 23 in fig. 4], select the second control signal as a first reading control signal to be output to the storage until it is determined by the second 
As to claim 3, Muir teaches wherein the second processor decides a value of the third control signal depending on a result of the determination of whether the program is valid [e.g., “While in reset the multiplexer circuit 22 routes the address from the authenticator to the output and hence BIOS 18, allowing the authenticator to read the contents of the BIOS from the LPC bus 16/25.  After authentication has been successful and reset is negated, the multiplexer routes the address from the ICH4 14 to the BIOS 18, allowing the CPU 11 to read the BIOS 18” in paragraph 0050].
As to claim 4, Muir teaches wherein if the second processor determines that the program is valid, the first processor outputs the third signal indicating a first value to the first switch, and if the third control signal indicating the first value is input, the first switch selects the first control signal as the first reading control signal [e.g., “Referring to FIG. 4, the LPC interface 16 employs multiplexed address and data lines between the I/O controller hub 14 and the BIOS memory device 18.  … The ‘B input’ of the LPC multiplexer 22 is connected to the authenticator 21 by a further internal LPC bus 26” in paragraph 0049; “While in reset the multiplexer circuit 22 routes the address from the 
As to claim 5, Muir teaches wherein the second processor outputs the third control signal indicating a second value to the first switch until it is determined that the program is valid, and if the third control signal indicating the second value is input, the first switch selects the second control signal as the first reading control signal [e.g., “Referring to FIG. 4, the LPC interface 16 employs multiplexed address and data lines between the I/O controller hub 14 and the BIOS memory device 18.  … The ‘B input’ of the LPC multiplexer 22 is connected to the authenticator 21 by a further internal LPC bus 26” in paragraph 0049; “After power on, the protection device enters the verification mode where it verifies the contents of the BIOS.  While in verification mode the authenticator 21 within the protection device asserts the reset line 23 to hold the rest of the motherboard in reset while the BIOS is being interrogated and to provide enhanced security in the event that authentication fails.  Alternately, to prevent malfunction, instead of using the reset function, the protection device can insert wait cycles into external BIOS access until authentication is successfully completed” in paragraph 0050].
As to claim 6, Muir teaches wherein the first processor is disabled until the second processor determines that the program is valid, and if the second processor determines that the program is valid, the second processor outputs, to the first processor, third control signal for ceasing disablement of the first processor [e.g., “After 
As to claim 7, Muir teaches wherein the disablement control signal is the same signal as the switching instruction signal [e.g., “While in reset the multiplexer circuit 22 routes the address from the authenticator to the output and hence BIOS 18, allowing the authenticator to read the contents of the BIOS from the LPC bus 16/25.  After authentication has been successful and reset is negated, the multiplexer routes the address from the ICH4 14 to the BIOS 18, allowing the CPU 11 to read the BIOS 18” in paragraph 0050; RESET 23 in fig. 4].
As to claim 8, Muir teaches wherein the first processor is a processor configured to control the information processing apparatus, and the program includes a boot program executed when booting the first processor [e.g., “While in reset the multiplexer circuit 22 routes the address from the authenticator to the output and hence BIOS 18, allowing the authenticator to read the contents of the BIOS from the LPC bus 16/25.  After authentication has been successful and reset is negated, the multiplexer routes the address from the ICH4 14 to the BIOS 18, allowing the CPU 11 to read the BIOS 18” in paragraph 0050].
As to claim 9, Muir teaches wherein the first processor and the second processor serve as master devices in a synchronous communication scheme, and the storage serves as a slave device in the synchronous communication scheme [e.g., inherent to LPC bus 24, 25, 26 in fig. 4 having clock signal lines LCLK 33 MHz; “While in reset the multiplexer circuit 22 routes the address from the authenticator to the output and hence BIOS 18, allowing the authenticator to read the contents of the BIOS from the LPC bus 16/25.  After authentication has been successful and reset is negated, the multiplexer routes the address from the ICH4 14 to the BIOS 18, allowing the CPU 11 to read the BIOS 18” in paragraph 0050].
As to claim 10, Muir teaches wherein the first control signal, the second control signal, and the first reading control signal are clock signals in the synchronous communication scheme [e.g., inherent to LPC bus 24, 25, 26 in fig. 4 having clock signal lines LCLK 33 MHz; “While in reset the multiplexer circuit 22 routes the address from the authenticator to the output and hence BIOS 18, allowing the authenticator to read the contents of the BIOS from the LPC bus 16/25.  After authentication has been successful and reset is negated, the multiplexer routes the address from the ICH4 14 to the BIOS 18, allowing the CPU 11 to read the BIOS 18” in paragraph 0050].
As to claim 11, Muir teaches wherein the first control signal, the second control signal, and the first reading control signal are slave selection signals in the synchronous communication scheme [e.g., inherent to LPC bus 24, 25, 26 in fig. 4 having clock signal lines LCLK 33 MHz; “While in reset the multiplexer circuit 22 routes the address from the authenticator to the output and hence BIOS 18, allowing the authenticator to read the contents of the BIOS from the LPC bus 16/25.  After authentication has been 
As to claim 12, Muir teaches wherein the second processor further outputs a fourth control signal, and determines whether the program read out from the storage in accordance with the second control signal and the fourth control signal is valid [e.g., CS, OE 35, ADDESSS 34 in fig. 6; “After power on, the protection device enters the verification mode where it verifies the contents of the BIOS.  While in verification mode the authenticator 21 within the protection device asserts the reset line 23 to hold the rest of the motherboard in reset while the BIOS is being interrogated and to provide enhanced security in the event that authentication fails” in paragraph 0050], the first processor further outputs a fifth control signal, and executes the program read out from the storage in accordance with the first control signal and the fifth control signal [e.g., CS, OE 35, ADDESSS 34 in fig. 6; “While in reset the multiplexer circuit 22 routes the address from the authenticator to the output and hence BIOS 18, allowing the authenticator to read the contents of the BIOS from the LPC bus 16/25.  After authentication has been successful and reset is negated, the multiplexer routes the address from the ICH4 14 to the BIOS 18, allowing the CPU 11 to read the BIOS 18” in paragraph 0050], the information processing apparatus further includes a second switch configured to selectively output, as a second reading control signal, one of the fourth control signal and the fifth control signal to the storage, the second processor further controls switching of the second reading control signal in the second switch, and the fourth control signal, the fifth control signal, and the second reading control signal are slave selection signals in the synchronous communication scheme [e.g., “While in reset 
As to claim 13, Muir teaches wherein the second processor includes a clock signal terminal connected to a first control signal input terminal of the first switch, a slave selection signal terminal connected to a third control signal input terminal of the second switch, a data input terminal connected to a data output terminal of the storage, and a data output terminal connected to a data input terminal of the storage, and the first processor includes a clock signal terminal connected to a second control signal input terminal of the first switch, a slave selection signal terminal connected to a fourth control signal input terminal of the second switch, a data input terminal connected to the data output terminal of the storage, and a data output terminal connected to the data input terminal of the storage [e.g., inherent to LPC bus 24, 25, 26 in fig. 4 having clock signal lines LCLK 33 MHz; CS, OE 35, ADDESSS 34 in fig. 6; “The LPC Multiplexer 22 is a bi-directional switch which provides a bi-directional connection for multiplexed addresses and data between either of the inputs ‘A’& ‘B’ and the ‘output’ depending on the state of the A/B input which in this case is controlled by the reset line 23” in paragraph 0049; “While in reset the multiplexer circuit 22 routes the address from the authenticator to the output and hence BIOS 18, allowing the authenticator to read the contents of the BIOS from the LPC bus 16/25.  After authentication has been successful 
As to claim 14, Muir teaches wherein the second processor further includes a general-purpose input/output terminal from which the third control signal for controlling the switching of the first reading control signal in the first switch is output [e.g., RESET 23 in fig. 4].
As to claim 15, Muir teaches wherein at least one of the first control signal output from the first processor and the second control signal output from the second processor is output from a terminal that cannot be set to a high-impedance state [e.g., “Referring to FIGS. 2 to 10 of the drawings, embodiments of the invention provide BIOS protection in a processor by using a device which is transparent to the normal operation of the rest of the hardware, enabling the use of standard hardware components” in paragraph 0046].
As to claim 17, Muir teaches wherein the third control signal is input to a reset terminal of the first processor [e.g., “After power on, the protection device enters the verification mode where it verifies the contents of the BIOS.  While in verification mode the authenticator 21 within the protection device asserts the reset line 23 to hold the rest of the motherboard in reset while the BIOS is being interrogated and to provide enhanced security in the event that authentication fails.  Alternately, to prevent malfunction, instead of using the reset function, the protection device can insert wait cycles into external BIOS access until authentication is successfully completed” in paragraph 0050].
As to claim 18, Muir teaches wherein the first switch is configured to select one of the first control signal and the second control signal as the first reading control signal in accordance with the third control signal [e.g., “Referring to FIG. 4, the LPC interface 16 employs multiplexed address and data lines between the I/O controller hub 14 and the BIOS memory device 18.  … The ‘B input’ of the LPC multiplexer 22 is connected to the authenticator 21 by a further internal LPC bus 26” in paragraph 0049; “After power on, the protection device enters the verification mode where it verifies the contents of the BIOS.  While in verification mode the authenticator 21 within the protection device asserts the reset line 23 to hold the rest of the motherboard in reset while the BIOS is being interrogated and to provide enhanced security in the event that authentication fails.  Alternately, to prevent malfunction, instead of using the reset function, the protection device can insert wait cycles into external BIOS access until authentication is successfully completed” in paragraph 0050].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILWOO PARK whose telephone number is (571) 272-4155.  The examiner can normally be reached on M-F, 9 AM-5 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. lnformation regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ILWOO PARK/Primary Examiner, Art Unit 2184                                                                                                                                                                                                        3/17/2022